By the court.
We must be consistent in our determinations, otherwise the utmost uncertainty would ensue. A sheriff’ levying on a debtor’s personal estate is an act of notoriety, and is not to be compared to the case of a private bill of sale, which is generally transacted in secret. Our own customs must govern with respect to executions and the effects of a levy on goods not removed. If a sheriff here would insist on removing goods immediately *525after they were levied on, though security was offered for their being produced when demanded, it would create a just and general outcry against his cruelty. The cases of Hartman v. M’Dougall are precisely in point, and binding on us. Wherefore, let the surplus of the property, after paying the costs of sale, be paid over to the first execution creditor.